DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission on 05/07/2021 has been entered.   Upon entering the submission, claims 17-18, 25, and 31-33 are amended.  Claims 1-16, 20-24, and 30 are cancelled.  New claims 37-41 are added.  Claims 17-19, 25-29, and 31-41 are pending.  Claims 31-36 remain withdrawn.  Claims 17-19, 25-29, and 37-41 are under examination on the merits.

Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 05/07/2021, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Response to RCE Submission
Claim rejection under 35 U.S.C. §112(b)
Applicants’ amendment to claim 17 by further including the step e) in the claimed process obviates the rejection.   The rejection is hereby withdrawn.   

Claim rejection under 35 U.S.C.§103(a)
 
Applicants’ amendments and arguments have been fully considered, but are not sufficient to overcome the rejection.  Specifically, Applicant argues that the previously cited the ‘696 publication does not teach a process in which salt is not added, and all of the working examples presented in Triplett (should be the ‘696 publication) where demulsification is carried salt is not added in the process of isolating the oil from the biomass.  Instead, the cells and/or a lysed cell composition can be heated in a closed system or in a system with an evaporator such that a portion of the water present in the cells and/or the lysed cell composition is removed by evaporation, see [0051].  The `688 publication discloses working Examples 2-20, and 23-27 drawn to the methods of separation of the oil from the biomass without adding NaCl.  Therefore, the rejection is maintained. 

Obviousness-type double patenting rejection
 
Applicants’ argument over co-pending Application of US16/317,249 is on the ground that there are several differences between the claims in the present application and those in US 16/317,249. In claim 18 of ‘249, cells are enzymatically lysed at a relatively low temperature (50-70°C) and at a pH where they are active (which will generally be in the range of 6.5-7.5; step c) of ‘249 requires that these conditions be maintained for at least one hour and this is followed; in step d) by a concentration step. In step b) of current claim 18, lysis may be performed by any means, and this is followed in step c) by raising the temperature to 80-100°C and the pH to a value of 9.0-11.5. There is no requirement for an adjustment of pH and temperature to a range suitable for enzymatic activity, no requirement for an incubation at 50-70°C and no requirement for the concentration of the suspension.   
Applicant’s argument is found not persuasive.  According to MPEP§2111, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  In step b) of current claim 18, lysis may be performed by any means including the way described in working maintained. 

In terms of Applicant’s argument of the ODP rejection over US16/473,805, Applicant’s argument is found persuasive over claim 16 of the `805 application.  The ODP rejection over the `805 application is hereby withdrawn. 

Claim Rejections - 35 USC § 103 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-19, 25-29, and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/095696 (“the `696 publication”) in view of WO2015/095688 (“the `688 publication”) and U.S. Patent No. 5,622,710 (“the `710 patent”).

Determination of the scope and content of the prior art (MPEP §2141.01)
Claim 1 of the `696 publication discloses a process for obtaining a microbial oil comprising one or more polyunsaturated fatty acids (PUFAs) from one or more microbial cells, wherein the process comprises: (a) lysing the cells comprising the microbial oil to form a lysed cell composition; (b) treating the lysed cell composition to form an oil-containing emulsion; (c) separating the oil-containing emulsion from the lysed cell composition; (d) demulsifying the oil-containing emulsion; and (e) recovering the oil.   Example 2 of the `696 publication discloses the 
process of separating a polyunsaturated fatty acids (PUFAs) such as docosahexaenoic acid (DHA), eicosapentaenoic acid (EPA), docosapentaenoic acid (DPA) containing lipid from the debris of a biomass, comprising the following steps: a)  providing a suspension of a biomass comprising cells (e.g. Schizochytrium sp.) which contain a PUFAs-containing lipid; b) lysing the cells of the biomass with Alcalse® of protease enzyme; c) heating the suspension obtained in step b) to a temperature of 80°C to 100°C (e.g. 90°C), adjusting the pH to a value of 9.0 to 11.5 (e.g. pH=9.7) and adding NaCl in an amount of 2% by weight of the cell broth; d) maintaining the temperature and pH value in the ranges of paragraph c) for at least 10 hours (e.g. 18 hours), and adjust pH of the lysted cell composition to 8.3.  In addition, pH of the oil-containing emulsion can be adjusted by 50% citric acid, see Example 2 at paragraph [0111].  Additional demonstrations can be found in Examples 3-9.   In addition, the `696 publication teaches the process further comprises adding a salt (e.g. NaCl) to the lysed cell composition for separation, 

The `688 publication teaches a process for obtaining a microbial oil comprising one or more polyunsaturated fatty acids from one or more microbial cells wherein the polyunsaturated fatty acid is selected from docosahexaenoic acid (DHA), eicosapentaenoic acid (EPA), docosapentaenoic acid (DPA), and the microbial cells are algae, yeast, fungi, protist, or bacteria cells, see claims 15 and 18.  In addition, the `688 publication teaches the cells and/or a lysed cell composition can be heated in a closed system or in a system with an evaporator cells and/or lysed cell composition can be heated in a system with an evaporator such that a portion of the water present in the cells and/or the lysed cell composition is removed by evaporation. In some embodiments, a process comprises heating cells and/or a lysed cell composition in a system with an evaporator to remove up to 1%, 5%, 10%, 15%, 20%, 25%, 30%, 35%, 40%, 45% or 50% by weight (or volume) of water present in the cells and/or the lysed cell composition, see paragraph [0051] at page 19.  The `688 publication discloses working Examples 2-20, and 23-27 drawn to the methods of separation of the oil from the biomass without adding NaCl.  

The `710 patent teaches a method of making animal feed additive pellets from fermentation broth through spray drying therefore a total dry matter content of more than 90 wt. -%, see EXAMPLEs 1-6 and claim 6.  

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claim 17 and Example 2 of the `696 publication is that the Example 2 does not teach the method is carried out without the addition of any salts for salting out the oil.  Instead, NaCl in an amount of 2% by weight of the cell broth is used.  
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, the difference is taught and/or suggested by the `688 publication.  The `688 publication teaches the cells and/or a lysed cell composition can be heated in a closed system or in a system with an evaporator cells and/or lysed cell composition can be heated in a system with an evaporator such that a portion of the water present in the cells and/or the lysed cell composition is removed by evaporation.  The `688 publication also discloses working Examples 2-20, and 23-27 drawn to the methods of separation of the oil from the biomass without adding NaCl.  Therefore, the `696 publication in view of the `688 publication would have rendered amended claim 17 obvious. 

In terms of claim 18, Example 2 of the `696 publication teaches the suspension of step c) was heated to 90°C, and pH=9.7 for 18 hours.

In terms of claim 19, Example 2 of the `696 publication teaches the biomass is carried out with Alcalse® of protease enzyme, or enzymatically.

In terms of claims 20 and 23-24, see Examples 1-10 of the `696 publication.

In terms of claims 22, the `696 publication is silent on “after lysing of the cells, the suspension is concentrated to a total dry matter content of 30 to 60 wt.-%”.  However, the difference is taught and/or suggested by the `688 publication, which teaches the lysed cell composition can be heated in a system with an evaporator such that a portion of the water present in the cells and/or the lysed cell composition is removed by evaporation. In some embodiments, a process comprises heating cells and/or a lysed cell composition in a system with an evaporator to remove up to 1%, 5%, 10%, 15%, 20%, 25%, 30%, 35%, 40%, 45% or 50% by weight (or volume) of water present in the cells and/or the lysed cell composition, see paragraph [0051] at page 19.  


In terms of claims 25-26, the `696 publication does not teach the process comprises further step of conversion of the water, salt, residual oil and cell debris containing heavy phase into a dried biomass with a total dry matter content of more than 90 wt.-%; or the conversion into a dried biomass is carried out by concentrating the heavy phase to a dry matter content of 30-50 wt.-% and subsequently spray granulating using a fluidized bed granulator. However, the difference is taught and/or suggested by the `710 patent teaches a method of making animal feed additive pellets from fermentation broth through spray drying therefore a total dry matter content of more than 90 wt. -%, see EXAMPLEs 1-6 and claim 6.  The motivation for conversion of the water, salt, residual oil and cell debris containing heavy phase into a dried biomass is to use the dried biomass from fermentation broth through spray drying to make animal feed.  

In terms of claims 27 and 37, claim 14 of the '696 publication discloses the cells are contained in a fermentation broth. The lysed cell composition is in the form of an oil-in-water emulsion comprising a mixture of a continuous aqueous phase and a dispersed oil phase, and a dispersed oil phase is present in a concentration of about 1% to about 60%, see paragraph [0102], It can be broadly interpreted into claim 27 as “a fermentation broth with a biomass density of at least 80 g/l”.

In terms of claims 28-30, and 38-39, see Examples 1-10 of the `696 publication.

In terms of claims 40, and 41, Examples 1-10 of the `696 publication teaches that the separation of oil from the emulsion by centrifuging, a mechanical means. 

One ordinary skilled in the art would have been motivated to use the process taught by the cited references for the instantly claimed process.  Therefore, the prior art references considered as a whole would have rendered instant claims 17-19, 25-29, and 37-41 obvious. 

Conclusions
Claims 17-19, 25-29, and 37-41 are rejected.
Claims 31-36 remain withdrawn.

	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731